;g-.=;'l-_'€‘"- ` " l b l ' 32

AO 245B (Rcv. 02/08/2019) .Tudgment in a Criminal Petty Case (Moditied) . Page 1 of l

UNITED sTATEs DISTRICT CoURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America ` J_UDGMENT IN A CRIMINAL CASE
, V_ - (For Offenses Ccmmitted On or Afcer November 1,1937)
Edgar COC_-Bon.ayo l Case Number: 3:19-r11j-20854
Robert H Rexrode

 

Dejéndarr!'s`Attomey

- REGISTRATION NO, 83258298

THE DEFENDANT= j
pleaded guilty to count(s) l of Comp]aint

 

|:l was found guilty to count(s) '
after a plea of not guilty.
Accordingly, the defendant` 1s adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & S'ection Nature of Offense ' `_ Count Number§s[
8:1325 ` _ ILLEGAL ENTRY (Misdemeanor) ' l`
[l The defendant has been found not guilty on count(s) g _
l:l Count(s) _ j - _ _ dismissed on the motion of the United States.
IMPRISONMENT

The defendant 1s hereby committed to the custody of the United States Bureau of Prisons to be n
imprisoned for a term of: -

 

! ' ` - _ - _
§ TIME SERVED ' l:| ` days

Assessrnent: $10 WAIVED iFine: WAIVED ' '
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents` m
the defendant’ s possession at the time of arrest upon their deportation or removal.

l:l Court recommends defendant be deported/removed vvith relative, . ' charged 1r1 case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residencc, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change m the defendant' s economic circumstances

Thursday, February 14, 2019
_ Date of Imposition of Sentence

 

 

 

 

 

 

 

 

 

 

 

Recelved y‘\
DUSM ' .
. F| LED UNITED STATES MAGISTRATE JU_DGE
_ ` __ Feb 14 2019 _ _ _
" ClCI'k’S Offlce COpy cLERK,u.s. nlsrmc~r coun~r _ 3:19_mj_.20354
_. - . sou'rHEn_N o¢s'rnlc'r us cAl.lFoanA
B¥' _ slericas oEFuTY `

 

 

 

 

